Exhibit 10.1

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS

EXHIBIT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER

RULE 24b-2.

 

LOGO [g687502g28u63.jpg]    

Wells Fargo Capital Finance

2450 Colorado Ave.; Suite 3000 West

Santa Monica, CA 90404

MAC E2040-030

February 27, 2014

Mad Catz, Inc.

7480 Mission Valley Road

Suite 101

San Diego, CA

92108

Dear Sirs/Mesdames:

 

Re: Fourth Amended and Restated Loan Agreement dated August 1, 2012 (as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Loan Agreement”) between Wells Fargo Capital Finance, LLC (“Wells
Fargo”), Mad Catz, Inc. (the “Borrower”) and the Obligors party thereto.

 

And Re: Consent and Waiver Agreement dated May 28, 2010 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Consent Agreement”) between Wells Fargo, the Borrower and the Obligors party
thereto.

You have advised us that:

 

  (a) the Borrower, MCII and the former stockholders (the “Sellers”) of Tritton
Technologies, Inc. that entered into that certain Stock Purchase Agreement dated
May 28, 2010 (the “Stock Purchase Agreement”) have entered into a settlement and
release agreement made as of January 31, 2014 (the “Tritton Settlement
Agreement”), a copy of which is attached hereto as Exhibit A; and

 

  (b) the Borrower and MCII have issued the Sellers the $2,475,000 promissory
note effective as of February 27, 2014 (the “Tritton Promissory Note”), a copy
of which is attached hereto as Exhibit B, to replace the Earn-Out Consideration
payable under Section 2.4 of the Stock Purchase Agreement.



--------------------------------------------------------------------------------

You have requested that we provide this Agreement to you in order to, among
other things, consent to the issuance of the Tritton Promissory Note and amend
the Loan Agreement.

 

1. Consent

 

  (a) Wells Fargo hereby consents to the issuance of the Tritton Promissory Note
by the Borrower and MCII subject to the terms and conditions of this Agreement.

 

  (b) The consent pursuant to Section 1(a) above by Wells Fargo shall not be
construed as a waiver of any other provision of the Loan Agreement or any other
Financing Agreement or consent to any further or future action on the part of
the Borrower or any other Obligor and/or any Person that would require a waiver
by or consent from Wells Fargo and is intended to be limited to the specific
purpose and intent for which the same has been provided in this Agreement and
does not prejudice any right or rights that Wells Fargo may have or may have in
the future under or in connection with the Loan Agreement or any other Financing
Agreement.

 

2. No Amendments to Tritton Settlement Agreement or Tritton Promissory Note

 

  (a) Neither the Borrower nor any Obligor (including MCII) shall:

 

  (i) amend, modify, supplement, extend, renew, restate or replace the Tritton
Settlement Agreement or the Tritton Promissory Note without the prior written
consent of Wells Fargo;

 

  (ii) prepay any amount under the Tritton Promissory Note without the prior
written consent of Wells Fargo; and

 

  (iii) grant security or issue guarantees with respect to the obligations,
liabilities or indebtedness under the Tritton Settlement Agreement or Tritton
Promissory Note.

 

  (b) The Borrower and MCII will promptly notify Wells Fargo of any default
under the Tritton Promissory Note and will promptly deliver to Wells Fargo any
default notice received from the Sellers.

 

3. Amendments to Loan Agreement

 

  (a) The following new Section 1.95A (Tritton Promissory Note) is hereby
inserted immediately following Section 1.95 (Testing Period):

“1.95A             “Tritton Promissory Note”

“Tritton Promissory Note” shall mean the $2,475,000 promissory note effective as
of February 27, 2014 issued by Borrower and MCII in favour of the former
stockholders of Tritton Technologies, Inc. that entered into that certain Stock
Purchase Agreement dated May 28, 2010.”

 

  (b) Section 8.9(d) (Indebtedness) is hereby deleted and replaced with the
following:

 

- 2 -



--------------------------------------------------------------------------------

“(d) the indebtedness set forth on Schedule 8.9 hereto and under the Tritton
Promissory Note;”

 

  (c) Section 8.9(h) (Indebtedness) is hereby deleted and replaced with the
following:

“(h) with respect to such indebtedness in Sections 8.9(d) and (e), Borrower or
Obligors, as applicable, may only make regularly scheduled payments of principal
and interest in respect of such indebtedness in accordance with the terms of the
agreement or instrument evidencing or giving rise to such indebtedness as in
effect on the date of this Agreement (or January 31, 2014 with respect to the
Tritton Promissory Note), subject to any subordination agreement among Lender,
Borrower, Obligors and the holder of any such indebtedness, as applicable, and
provided that no Default or Event of Default exists or would result from such
payment;”.

 

  (d) This Agreement is an amendment to the Loan Agreement. Unless the context
of this Agreement otherwise requires, the Loan Agreement and this Agreement
shall be read together and shall have effect as if the provisions of the Loan
Agreement and this Agreement were contained in one agreement. The term
“Agreement” when used in the Loan Agreement means the Loan Agreement as amended
by this Agreement, together with all amendments, modifications, supplements,
extensions, renewals, restatements and replacements thereof from time to time.

 

  (e) Nothing in this Agreement when read together with this Agreement, shall
constitute a novation, payment, re-advance or reduction or termination in
respect of any Obligations.

 

4. Representations and Warranties

In order to induce Wells Fargo to enter into this Agreement, the Borrower and
each Obligor represent and warrant to Wells Fargo as follows, which
representations and warranties shall survive the execution and delivery of this
Agreement:

 

  (a) After giving effect to this Agreement:

 

  (i) all of the representations and warranties in the Loan Agreement and the
other Financing Agreements are true and correct as of the date hereof;

 

  (ii) each of the Borrower and the Obligors is in compliance with all the
covenants contained in the Loan Agreement and the other Financing Agreements;

 

  (iii) no Default or Event of Default exists or is continuing;

 

  (b) the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder are all within the Borrower’s and each
Obligor’s corporate powers, have been duly authorized and are not in
contravention of law or the terms of the Borrower’s or each Obligor’s
certificate of incorporation, by-laws or other organizational documentation, or
any indenture, agreement or undertaking to which the Borrower or an Obligor is a
party or by which the Borrower’s or an Obligor’s property is bound;

 

- 3 -



--------------------------------------------------------------------------------

  (c) each of the Borrower and the Obligors have duly executed and delivered
this Agreement;

 

  (d) this Agreement constitutes a legal, valid and binding obligation of the
Borrower and each Obligor, enforceable against them by Wells Fargo in accordance
with the terms of this Agreement; and

 

  (e) neither the Borrower nor any Obligor has any obligations, liabilities or
indebtedness to the Sellers except under the Tritton Promissory Note.

 

5. General

 

  (a) The Loan Agreement, as amended by this Agreement, shall continue in full
force and effect and the rights and obligations of all parties thereunder shall
not be affected or prejudiced in any manner except as specifically provided for
herein.

 

  (b) It is agreed and confirmed that after giving effect to this Agreement, all
security and guarantees delivered by the Borrower and each Obligor secures the
payment and performance of all of the Obligations including, without limitation,
the obligations, liabilities and indebtedness arising under the Loan Agreement.

 

  (c) The Borrower and each Obligor shall execute and deliver such documents and
take such actions as may be necessary or desirable by Wells Fargo to give effect
to the provisions and purposes of this Agreement, all at the expense of the
Borrower and each Obligor.

 

  (d) The Borrower and each Obligor shall pay all fees, expenses and
disbursements including, without limitation, legal fees, incurred by or payable
to Wells Fargo in connection with the preparation, negotiation, execution,
delivery, review and enforcement of this Agreement and all other documents and
instruments arising therefrom and/or executed in connection therewith.

 

  (e) This Agreement may be executed and delivered by facsimile or pdf and in
any number of counterparts, each of which when so executed and delivered is an
original and all of which taken together constitute one and the same instrument.

 

  (f) This Agreement shall be governed by the laws of the State of Illinois.

 

  (g) This Agreement is a Financing Agreement.

 

  (h) Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to them in the Loan Agreement or Consent Agreement, as
applicable, unless stated otherwise.

If the foregoing correctly sets out our agreement, please indicate your
acceptance of the terms and conditions of this Agreement by signing below and
returning an executed copy to us by no later than

 

- 4 -



--------------------------------------------------------------------------------

5:00 p.m. (PST) on March 7, 2014 after which time, if not accepted by all of
you, this Agreement shall be null and void.

Yours truly,

 

WELLS FARGO CAPITAL FINANCE, LLC Per:  

 /s/ Gary Whitaker

 

Name: Gary Whitaker

Title:   Authorized Signer

 

- 5 -



--------------------------------------------------------------------------------

Agreed this 27th day of February, 2014.

 

MAD CATZ, INC.     MAD CATZ INTERACTIVE, INC. Per:  

 /s/ Darren Richardson

    Per:  

 /s/ Darren Richardson

 

Name: Darren Richardson

Title:   President & CEO

     

Name: Darren Richardson

Title:   President & CEO

1328158 ONTARIO INC.     WINKLER ATLANTIC HOLDINGS LIMITED Per:  

 /s/ Darren Richardson

    Per:  

 /s/ Darren Richardson

 

Name: Darren Richardson

Title:   Director

     

Name: Darren Richardson

Title:   Director

MAD CATZ EUROPE LIMITED     MAD CATZ INTERACTIVE ASIA LIMITED Per:  

 /s/ Brian Anderson

    Per:  

 /s/ Darren Richardson

 

Name: Brian Anderson

Title:   COO

     

Name: Darren Richardson

Title:   Director

FX UNLIMITED, INC.     MAD CATZ GMBH Per:  

 /s/ Darren Richardson

    Per:  

 /s/ Martin Eberle

 

Name: Darren Richardson

Title:   President & CEO

     

Name: Martin Eberle

Title:   Geschaftsfuhrer

SAITEK, S.A.    

MAD CATZ TECHNOLOGICAL

DEVELOPMENT (SHENZHEN) CO., LTD.

Per:  

 /s/ Olivier Voirin

    Per:  

 /s/ Cheung Hing Tim (Nicholas)

 

Name: Olivier Voirin

Title:   President

     

Name: Cheung Hing Tim (Nicholas)

Title:   Legal Representative

MAD CATZ CO., LTD.       Per:  

 /s/ Taketoshi Matsuura

       

Name: Taketoshi Matsuura

Title:  Representative Director, President

     

 

- 6 -



--------------------------------------------------------------------------------

Exhibit A

Settlement and Release Agreement



--------------------------------------------------------------------------------

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

SETTLEMENT AND RELEASE AGREEMENT

THIS SETTLEMENT AND RELEASE AGREEMENT (“Agreement”) is made as of the 31st day
of January 2014, by and among Mad Catz, Inc., a Delaware corporation, and Mad
Catz Interactive, Inc., a corporation organized under the Business Corporation
Law of Canada and its affiliated and subsidiary companies on the one hand
(collectively, “Mad Catz”) and the undersigned former Stockholders of Tritton
Technologies, Inc., that entered into that certain Stock Purchase Agreement
dated May 28, 2010 on the other hand (collectively, the “Sellers”). Mad Catz and
Sellers may be individually referred to throughout this Agreement as “the
Party,” and collectively as “the Parties.”

RECITALS

A. WHEREAS on May 28, 2010, Mad Catz and Sellers entered into a Stock Purchase
Agreement (the “Transaction”) whereby Mad Catz purchased all Sellers’ interest,
right, and title in and to Tritton Technologies, Inc., a Delaware corporation
(“Tritton”). As part of the Transaction, certain upfront monies were paid by Mad
Catz to the Sellers, but the vast majority of the cash consideration consisted
of an earn-out based upon certain sales criteria involving Tritton-branded and
other audio products; and

B. WHEREAS on May 28, 2010, Chris Von Huben (“Von Huben”) and Mad Catz, Inc.
entered into an Employment Agreement (the “Employment Agreement”); and

C. WHEREAS following the Transaction and the subsequent integration of the
Tritton business into the Mad Catz business, certain disputes arose concerning
representations made by the Parties prior to the Transaction regarding the
earn-out, as well as other matters. As a result of these disputes, as well as
various vagaries in the ongoing business that relate directly to the amount of
any future earn-out, the Parties have determined that it is in the best interest
of all involved to entered into this Agreement to provide more certainty as to
payment amounts, as well as the timing of payments; and

D. WHEREAS Mr. Von Huben desires to voluntarily terminate his employment with
Mad Catz and to resign from Mad Catz without “Good Reason”, as that term is
defined in the Employment Agreement; and

 

1



--------------------------------------------------------------------------------

E. WHEREAS the Parties desire to settle and resolve, pursuant to the terms and
conditions set forth herein below, all Claims that have, or possibly could arise
as a result of the Transaction, Mr. Von Huben’s Employment Agreement or any of
the Sellers’ dealings with Mad Catz, whether before or after the Transaction or
the Employment Agreement;

NOW, THEREFORE, IT IS HEREBY STIPULATED, CONSENTED, AND AGREED by the Parties,
through their respective counsel, that all matters encompassed within the scope
of the releases and waivers set forth or referenced in this Agreement, including
but not limited to all matters dealing with the above-mentioned Stock Purchase
Agreement and Employment Agreement, and any of the Sellers’ dealings with Mad
Catz shall be finally, fully, and forever compromised, settled, and released.

AGREEMENT

 

1. Additional Definitions

 

  1.1. “Related Parties” means each of the Parties’ past or present directors,
officers, employees, partners, insurers, co-insurers, reinsurers, principals,
agents, controlling shareholders, attorneys, accountants or auditors, advisors,
investment advisors, personal or legal representatives, predecessors,
successors, parents, subsidiaries, divisions, joint ventures, assigns, and
related or affiliated entities.

 

  1.2. “Claims” means all claims, claims for money, demands, rights, actions or
causes of action, liabilities, damages, losses, obligations, judgments, suits,
fees, expenses, costs, matters, and issues of any kind or nature and description
whatsoever, whether known or unknown, contingent, or absolute, suspected or
unsuspected, disclosed or undisclosed, matured or unmatured, that have been,
could have been, or in the future, can or might be asserted in any court,
tribunal or proceeding, whether arising under contract, employment, federal,
state, local, statutory, common or foreign law, or any other law, rule or
regulation, whether based in law or equity.

 

2. Effective Date

This Agreement when fully executed shall be effective. January 31, 2014
(“Effective Date”).

 

3. Payment From Mad Catz

 

2



--------------------------------------------------------------------------------

  3.1. Mad Catz shall pay Sellers the sums set forth on Exhibit A on the dates
set forth next to said sums by wire transfer (the “Settlement Amount”). Mad Catz
has also issued a promissory note to the Sellers in connection with this
Agreement, which is attached hereto as Exhibit B (“Promissory Note”) , which
shall be incorporated by reference as if fully set forth herein.

 

  3.2. The payments identified in Paragraph 3.1 will be provided on the dates
identified in the Note and shall be made via wire transfer. In addition to any
other consideration provided for herein, Mad Catz agrees to pay Mr. Von Huben an
additional $30,282.00 upon execution of this Agreement.

 

  3.3. Mad Catz shall pay for the medical, dental and vision insurance for
Mr. Von Huben and his immediate family as provided by Mad Catz for its employees
from time to time beginning on February 1, 2014 and continuing until January 31,
2015.

 

  3.4. Mad Catz shall pay to Mr. Von Huben an amount equal to $14,976.54, which
represents accrued salary and Paid Time Off through the Effective Date.

 

  3.5. Mad Catz acknowledges and agrees that as part of this Agreement, Mr. Von
Huben is hereby discharged and released from any non-competition or non-compete
obligations he may have owed to Mad Catz either as a result of the terms and
conditions of the Stock Purchase Agreement or the terms of his Employment
Agreement.

 

4. Seller’s Obligations

 

  4.1 Mr. Von Huben will voluntarily resign from his employment with Mad Catz
effective January 31, 2014. Mr. Von Huben agrees that his resignation is not for
“Good Reason” as that term is defined in his Employment Agreement.

 

5. Mutual Releases And Waivers

 

  5.1.

Mutual Release of Claims. Each Party on behalf of itself and on behalf of its
Related Parties hereby releases and waives, and forever discharges the other
Party from any and all Claims of any nature it may have against the other Party
and its Related Parties from the beginning of time until the present date,
including but not limited to any Claims related to that certain Stock Purchase
Agreement entered into on May 28, 2010 by and between the Parties. Mr. Von Huben
hereby releases Mad Catz and its officers, directors, agents, attorneys,
employees, shareholders,

 

3



--------------------------------------------------------------------------------

  parents, subsidiaries, and affiliates from any and all claims, liabilities,
demands, causes of action, attorneys’ fees, damages or obligations of every kind
and nature, whether they are now known or unknown, arising at any time prior to
the Effective Date and which arise out of his employment or his termination of
employment with Mad Catz, including, without limitation, any such claims based
on federal and state statutory and common law, breach of contract, tort,
wrongful termination, discrimination, wages or benefits, or claims for any form
of compensation for services. The Parties hereby release each other and each of
their Related Parties from any Claims arising out of or related to the
Transaction. Mad Catz and Mr. Von Huben hereby release each other and each of
their Related Parties from any Claims arising out of or related to the
Employment Agreement.

 

  5.2. Waiver of Section 1542. The Parties have been informed of and acknowledge
that they understand the provisions of Section 1542 of the Civil Code of the
State of California, which provides as follows:

 

   A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THIS RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.   

Each Party acknowledges that it waives and relinquishes all rights and benefits
which it has or may have under Section 1542 of the Civil Code of the State of
California, or the law of any other state or jurisdiction to the same or similar
effect, to the full extent it may lawfully waive all such rights and benefits
pertaining to the subject matter of this Agreement.

For the sake of absolute clarity, the Parties have included the following
language so that there is no misunderstanding about the broad scope of the
release being sought and given hereunder by each of the Parties.

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Parties, Related
Parties, and Releasees, as defined above, the parties expressly acknowledges
that this release is intended to include in its effect, without limitation, all
claims not known or suspected to exist at the time of signing this Settlement
Agreement, and that this release contemplates the extinguishment of any such
claim or claims which a Party may have against the other, Related Parties and/or
Releasees.

 

4



--------------------------------------------------------------------------------

The Parties warrant that they have read this Settlement Agreement, including
this waiver of California Civil Code Section 1542, and that they have consulted
counsel about this Settlement Agreement and specifically about the waiver of
Section 1542, and that they understand the Settlement Agreement and the
Section 1542 waiver, and so freely and knowingly enter into this Settlement
Agreement. The Parties acknowledge that they may hereafter discover facts
different from or in addition to those they now know or believes to be true
regarding the matters released or described in this Settlement Agreement, and
they agree that the releases and agreements contained in this Settlement
Agreement shall be and will remain effective in all respects notwithstanding any
later discovery of any such different or additional facts. The parties hereby
assume any and all risk of any mistake in connection with the true facts
involved in the matters, disputes, or controversies described in this Settlement
Agreement or with regard to any facts which are now unknown to either Party
relating to them.

 

6. Acknowledgements, Confidential Information and Non-Disparage

 

  6.1. Acknowledgement of ADEA Rights. By this Agreement, Mr. Von Huben
acknowledges that he is knowingly and voluntarily waiving and releasing any
rights he may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). Mr. Von Huben also acknowledges that the
consideration given for the waiver in the above paragraph is in addition to
anything of value to which he was already entitled. Mr. Von Huben has been
advised by this writing, as required by the ADEA that: (a) his waiver and
release do not apply to any claims that may arise after his signing of this
Agreement; (b) he should consult with an attorney prior to executing this
Agreement; (c) has twenty-one (21) days within which to consider this release
(although he may choose to voluntarily execute this release earlier); (d) he has
seven (7) days following the execution of this release to revoke the release;
and (e) this release will not be effective until the eighth day after the
Effective Date.

 

  6.2.

Confidential Information. Mr. Von Huben hereby acknowledges that he has had
access to confidential and proprietary information and trade secrets of Mad Catz
in connection with his relationship therewith. Mr. Von Huben hereby acknowledges
that such information includes, but is not limited to: (a) inventions,
developments, designs, applications, improvements, trade secrets, formulae,
know-how, methods or processes, discoveries, techniques, plans, strategies and
data (hereinafter “Inventions”); and (b) plans for research, developments, new
products, marketing and selling, information regarding business plans, budgets
and unpublished financial statements,

 

5



--------------------------------------------------------------------------------

  licenses, prices and costs, information concerning potential and existing
suppliers and customers and information regarding the skills and compensation of
employees of the Company (collectively, with Inventions, hereinafter referred to
as “Proprietary Information”). In view of the foregoing, Mr. Von Huben hereby
agrees, warrants and acknowledges that:

 

  (a) Upon the Separation Date, Mr. Von Huben will surrender and deliver to Mad
Catz all documents, notes, laboratory notebooks, drawings, specification,
calculations, sequences, data and other materials of any nature pertaining to
his work with Mad Catz, and any documents or data of any description (or any
reproduction of any documents or data) containing or pertaining to any of the
foregoing Proprietary Information.

 

  (b) Mr. Von Huben has held and will continue to hold in confidence and trust
all Proprietary Information and shall not use or disclose any Proprietary
Information or anything related to such information without the prior written
consent of the Company, unless otherwise permitted by law.

 

  (c) Mr. Von Huben hereby assigns to Mad Catz his entire right, title and
interest in and to any and all Inventions (and all proprietary rights with
respect thereto) whether or not patentable or registrable under copyright or
similar statues, made, conceived of, reduced to practice or learned, by Mr. Von
Huben, either alone or jointly with others, during the course of his
relationship with Mad Catz that pertain or relate to hardware products in the
console gaming, computer gaming, or mobile gaming devices industry.

The parties acknowledge and agree that the terms of California Labor Code
Section 2870 apply to subsection (c) above.

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

The parties specifically acknowledge that Mr. Von Huben is free to use the idea
of an adjustable knob on the side of the headsets as is Mad Catz.

 

6



--------------------------------------------------------------------------------

  (d) Mr. Von Huben will assist Mad Catz in every proper way to obtain, and from
time to time enforce, United States and foreign proprietary rights relating to
Inventions in any and all countries. To that end, Mr. Von Huben agrees to
execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as Mad Catz may reasonably request for use
in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such proprietary rights and the assignment thereof. In addition, Mr. Von Huben
will execute, verify and deliver assignments of such proprietary rights to Mad
Catz or its designee. Mr. Von Huben obligations to assist Mad Catz with respect
to proprietary rights relating to such Inventions in any and all countries shall
continue beyond the termination of his employment, but the Company shall
compensate him at a reasonable rate after his resignation for the time actually
spent by Mr. Von Huben at Mad Catz’ request on such assistance.

 

  (e) In the event Mad Catz is unable for any reason, after reasonable effort,
to secure Mr. Von Huben’s signature on any document needed in connection with
the actions specified in the preceding paragraph, Mr. Von Huben hereby
irrevocably designates and appoints Mad Catz and its duly authorized officers
and agents as his agent and attorney in fact, which appointment is coupled with
an interest, to act for and in his behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph with the same legal force and effect as if executed by
Mr. Von Huben. Mr. Von Huben hereby waives and quitclaims to Mad Catz any and
all claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any proprietary rights assigned hereunder to Mad Catz.

 

  6.3. Non-Disparagement. The Parties hereby agree not to disparage each other
and, if applicable, their officers, directors, employees, shareholders and
agents, in any manner likely to be harmful to them or their business, business
reputation or personal reputation; provided that the Parties may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.

 

7. Miscellaneous Provisions

 

  7.1. Agreement Not an Admission of Liability. The Parties agree and
acknowledge that this Agreement is a compromise settlement and that the sums and
covenants given, in consideration of this Agreement, as well as the execution of
this Agreement, shall not be construed to be an admission of liability on the
part of any Party with respect to matters that relate to, arise from, or are in
any manner connected with the Transaction or Employment Agreement .

 

  7.2.

Representations and Warranties. Each Party separately represents and warrants
that it: (a) has the full power and authority to enter into and perform its
obligations under and with respect to

 

7



--------------------------------------------------------------------------------

  this Agreement; (b) owns the rights released herein and has not assigned or
transferred, or purported to assign or transfer, any rights to any other person
or entity; (c) has carefully read and understands the contents of this
Agreement; (d) understands that it has the right to consult with independent
counsel regarding the terms of this Agreement; and (e) enters into this
Agreement without any inducement other than that which is described herein.

 

  7.3. Parties to Bear Own Costs and Attorneys’ Fees. The Parties acknowledge
and agree that each Party shall bear its own costs, expenses, claims to
interest, and attorneys’ fees incurred in or arising out of, or in any way
connected with the matters which are referenced or covered in this Agreement,
including preparation and execution of this Agreement. However, such limitation
shall not apply to any effort by any Party to enforce the terms of this
Agreement, and the prevailing Party in such effort shall be entitled to recovery
of its attorney’s fees and costs as may be awarded by the Court.

 

  7.4. Entire Agreement. This Agreement represents and contains the entire
agreement and understanding among the Parties hereto with respect to the subject
matter of this Agreement, and supersedes any and all prior oral and written
agreements and understandings. No representation, warranty, condition,
understanding or agreement of any kind with respect to the subject matter shall
be relied upon by the Parties except those contained herein. This Agreement may
not be amended or modified except by an agreement signed by the party against
whom enforcement of any modification or amendment is sought. No failure or delay
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

  7.5. Advice of Counsel. In entering into this Agreement, the Parties each
acknowledge and represent that they have sought and obtained the legal advice of
their attorneys, who are the attorneys of their own choice. They further
represent that the terms of this Agreement have been completely read by them,
and that those terms (1) were negotiated; (2) are fully understood; and (3) are
voluntarily accepted.

 

  7.6. Heirs, Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each Party’s respective legal heirs, successors or
assigns.

 

8



--------------------------------------------------------------------------------

  7.7. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to conflicts
of laws principles or choice of law rules and except to the extent that any rule
pertaining to the construction of contracts to the effect that ambiguities are
to be resolved against the drafting party shall not apply to the interpretation
of this Agreement or any modifications or amendments to this Agreement.

 

  7.8. Change in Conditions. Each Party understands that if any fact with
respect to any matter covered by this Agreement is found to be other than, or
different from, the facts now believed by it to be true, it expressly accepts
and assumes the risk of such possible differences in facts, and agrees that this
Agreement shall be, and remain, in effect notwithstanding such differences in
fact.

 

  7.9. Severability. Should any portion (word, clause, phrase, sentence,
paragraph or Section) of this Agreement be declared void, invalid, or
unenforceable by a court or other government body of competent jurisdiction,
such portion shall be considered independent and severable from the remainder,
the validity of which shall remain unaffected.

 

  7.10. Further Instruments. The Parties hereto agree that they will execute any
and all other documents or legal instruments that may be necessary or required
to carry out and effectuate all of the provisions hereof.

 

  7.11. Recitals and Headings. The recitals are to be considered part of this
Agreement and must be considered when construing this Agreement. The headings of
the paragraphs herein are for convenience of reference only and are not to be
considered in construing this Agreement.

 

  7.12. Counterparts/Facsimile Signatures. This Agreement may be executed in one
or more counterparts, including facsimiles and email, each of which shall be
considered one and the same agreement, and shall be effective when one or more
counterparts have been signed and delivered by each of the Parties hereto. This
Agreement may be executed and delivered by electronic email or facsimile
(including scanning) transmission with the same force and effect as if it were
executed and delivered by the Parties simultaneously in the presence of one
another, and signatures on an email or a facsimile copy hereof shall be deemed
authorized original signatures.

 

  7.13.

Enforcement. In the event of a party’s material breach of this Settlement
Agreement and General Release, the non-breaching party may initiate action
seeking any and all appropriate

 

9



--------------------------------------------------------------------------------

  sanctions, damages, and remedies, including, but not limited to, injunctive or
other equitable relief, damages, costs and interest. In the event such action to
enforce the terms of this Agreement is initiated, the prevailing party will be
entitled to its attorneys’ fees and costs as determined by a Court with
jurisdiction over the dispute.

 

  7.14. No Transfer/Assignment of Rights. The Parties warrant and represent that
they have not assigned or transferred or purported to assign or transfer to any
person or entity all or any part of or any rights, obligations or interest in
any claim or obligation released under this Settlement Agreement. The Parties
may not assign, hypothecate or transfer any of the rights, benefits or
obligations contained herein, including the Note attached as Exhibit B, without
the express written consent of all of the Parties to this Agreement.

 

  7.15. Amendment. This Settlement Agreement may not be modified, altered or
changed except upon express written consent of all Parties wherein specific
reference is made to this Settlement Agreement and is signed by all of the
Parties.

IN WITNESS WHEREOF, the Parties execute this Agreement on the dates set forth
below.

 

DATED: January 31, 2014   MAD CATZ INTERACTIVE, INC.   By:  

 /s/ Darren Richardson

  Darren Richardson   President & CEO DATED: January 31, 2014   MAD CATZ, INC.  
By:  

 /s/ Darren Richardson

  Darren Richardson   President & CEO DATED: January 31, 2014   Christopher Von
Huben, an individual   By:  

 /s/ Christopher Von Huben

 

10



--------------------------------------------------------------------------------

DATED: January 31, 2014   Frank Sansone, an individual   By:  

 /s/ Frank Sansone

DATED: January 31, 2014   Dan Rafferty, an individual   By:  

 /s/ Dan Rafferty

DATED: January 31, 2014   PXM DESIGN, INC.   By:  

 /s/ Jennifer Weissman

  Its: President

 

11



--------------------------------------------------------------------------------

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

Exhibit A – Fixed Payment Schedule

 

     Month      Cumulative  

February 2014

     —           —     

March 2014

     —           —     

Apr-2014

     —           —     

May-2014

     $***         $***   

Jun-2014

     $***         $***   

Jul-2014

     $***         $***   

Aug-2014

     $***         $***   

Sep-2014

     $***         $***   

Oct-2014

     $***         $***   

Nov-2014

     $***         $***   

Dec-2014

     $***         $***   

Jan-2015

     $***         $***   

Feb-2015

     $***         $***   

Mar-2015

     $***         $***   

Apr-2015

     $***         $***   

May-2015

     $***         $***   

Jun-2015

     $***         $***   

Jul-2015

     $***         $***   

Aug-2015

     $***         $***   

Sep-2015

     $***         $***   

Oct-2015

     $***         $***   

Nov-2015

     $***         $***   

Dec-2015

     $***         $***   

Jan-2016

     $***         $***   

Feb-2016

     $***         $***   

Mar-2016

     $***         $***   

Apr-2016

     $***         $***   

Payment Percentages

 

Chris Von Huben

     84.0606 % 

Frank Sansone

     5.3131 % 

Dan Rafferty

     5.3131 % 

PXM Design Inc

     5.3131 % 

 

12



--------------------------------------------------------------------------------

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

Exhibit B – Promissory Note

 

$2,475,000.00     San Diego, California     February 27, 2014

FOR VALUE RECEIVED AND DEBT ACKNOWLEDGED, Mad Catz, Inc., a Delaware
corporation, and Mad Catz Interactive, Inc., a corporation organized under the
Business Corporation Law of Canada, and its affiliated and subsidiary companies
on the one hand (collectively referred to as the “Makers”) promises to jointly
and severally pay to the former Stockholders of Tritton Technologies, Inc., or
their successor or assigns (collectively referred to as “Holder”), according to
the schedule set forth on Exhibit A to this promissory note (this “Note”) the
sum of Two Million Four Hundred and Seventy-Five Thousand Dollars
($2,475,000.00).

1. Payments. The payments shall be made according to the schedule set forth on
Exhibit A. Payments will be due and payable in lawful money of the United States
of America. Each payment will be made to each Holder in accordance with the
percentages set forth on Exhibit A.

2. Acceleration. Subject to the provisions of Sections 3 and 4 below, if a
default occurs in the performance of any of the agreements in this note, the
entire principal sum will at once become due and payable, without notice, at the
option of the Holder of this Note. Failure to exercise such option will not
constitute a waiver of the right to exercise it in the event of any subsequent
default.

3. Limitation on Payments. Notwithstanding anything to the contrary set forth in
this Note, this Note shall not accelerate and no violation or default under this
Note shall occur or exists for failure to make any payment hereunder if the
reason the payment is not made on the appointed date or thereafter is because
Makers cannot make such payment because of any default of the banking covenants
or because the making of such payment would cause Makers to be in default or
otherwise violate the banking covenants, in each case, under (a) that certain
Fourth Amended and Restated Loan Agreement dated August 1, 2012 (as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Loan Agreement”) between Wells Fargo Capital Finance, LLC (“Wells
Fargo”), Mad Catz, Inc. (the “Borrower”) and the Obligors party thereto or
(b) that certain Consent and Waiver Agreement dated May 28, 2010 (as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Consent Agreement”) between Wells Fargo, the Borrower and the
Obligors party thereto. Even though no acceleration is permitted and no breach
or default hereunder shall occur as a result of failure to make a payment for
the reasons provided above, Makers will (1) pay simple interest in the amount of
5% per annum on the amount of any payment that is not made in the amount or on
the date specified on Exhibit A from the date such payment was supposed to have
been made and continuing until the day such payment is actually made and
(2) provide Holder with documents sufficient to reasonably demonstrate that
making such payment will cause Makers to violate the covenants and obligations
under the Loan Agreement and/or the Consent Agreement.

4. Cure. Before acceleration hereunder, Makers shall have the right to cure any
default in payment hereunder for a period of thirty (30) days following written
notice by Holder to Makers; provided, however, if any payment is not made due to
the limitations on payment described in Section 3 above, then Makers shall have
the right to cure such default for a period of five (5) business days

 

13



--------------------------------------------------------------------------------

following the date that such limitations no longer exist. Makers will use
commercially reasonable efforts to cure any violation of such banking covenants.

5. Interest. This Note shall not bear interest

6. Attorneys’ Fees. Makers agree to pay the following costs, expenses, and
attorney’s fees paid or incurred by the Holder of this note, or adjudged by a
Court if Makers fail to make the payments and such payment is not excused by the
provisions set forth in Section 3 above: (1) reasonable costs of collection,
reasonable costs, expenses, and attorneys’ fees paid or incurred in connection
with the collection or enforcement of this Note, whether or not suit is filed;
and (2) costs of such sum as the Court may adjudge as attorneys’ fees in an
action to enforce payment of this Note or any part of it.

6. Prepayment. Makers shall have the right at any time to prepay any amount
owing, in whole or in part.

7. Default; Right to Accelerate Payment. Subject to the provisions set forth in
Sections 3 above, Makers shall be in default of this Note and this Note shall
become due and payable in the amount of the principal sum then unpaid and all
other amounts owing in connection with this Note and/or the Settlement Agreement
of even date herewith by and between Makers and Holder, at the option of the
Holder, without notice or demand, upon the occurrence or following of any of the
following:

 

  (a) If Makers fail to pay timely any of the monies due and owing under this
Note on the date the sum becomes due and payable or within thirty (30) days
thereafter; or

 

  (b) If Mad Catz Interactive, Inc. or Mad Catz, Inc. files for bankruptcy or
executes an assignment for the benefit of creditors.

8. Notice. All notices under this note shall be in writing and shall be
delivered by personal service, facsimile transmission, or by certified or
registered mail, postage prepaid, return receipt requested, to the parties. Any
written notice to any of the parties required or permitted hereunder shall be
deemed to have been duly given on the date of service if served personally or if
served by facsimile transmission (with confirmation of receipt), or seventy-two
(72) hours after the mailing. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given as
provided hereunder shall be deemed to be receipt of the notice, demand or
request sent. Notices to the parties shall be addressed as follows:

 

Makers:    Name    Mad Catz Inc.    Address    7480 Mission Valley Rd., Ste. 101
      San Diego, CA 92108       Attn: President    Facsimile    (619) 683-9839
Holder:    Name    Chris Von Huben    Address    6928 Corte Langosta      
Carlsbad, California 92009

9. Assignment. This Note may not be assigned by either party without the written
consent of the other party.

 

14



--------------------------------------------------------------------------------

10. Governing Law. The validity, interpretation, and performance of this note
shall be governed by and in accordance with the laws of the State of California.

11. Amendments. The provisions of this Note may not be amended or modified,
unless agreed to, in writing, signed by Makers and the Holder making specific
reference to the Note.

12. Severability. If any provision of this Note is found to be invalid or
unenforceable, all other provisions shall nonetheless remain in full force and
effect to the maximum extent permitted by law.

 

Makers: Mad Catz Inc., a Delaware Corporation By:  

 /s/ Darren Richardson

  Name Its:  

President and CEO

  Title Mad Catz Interactive Inc., a Canadian Business Corporation By:  

 /s/ Darren Richardson

  Name Its:  

President and CEO

  Title

 

15



--------------------------------------------------------------------------------

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM

THIS EXHIBIT AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT UNDER RULE 24b-2.

Exhibit A – Fixed Payment Schedule

 

     Month      Cumulative  

February 2014

     —           —     

March 2014

     —           —     

Apr-2014

     —           —     

May-2014

     $***         $***   

Jun-2014

     $***         $***   

Jul-2014

     $***         $***   

Aug-2014

     $***         $***   

Sep-2014

     $***         $***   

Oct-2014

     $***         $***   

Nov-2014

     $***         $***   

Dec-2014

     $***         $***   

Jan-2015

     $***         $***   

Feb-2015

     $***         $***   

Mar-2015

     $***         $***   

Apr-2015

     $***         $***   

May-2015

     $***         $***   

Jun-2015

     $***         $***   

Jul-2015

     $***         $***   

Aug-2015

     $***         $***   

Sep-2015

     $***         $***   

Oct-2015

     $***         $***   

Nov-2015

     $***         $***   

Dec-2015

     $***         $***   

Jan-2016

     $***         $***   

Feb-2016

     $***         $***   

Mar-2016

     $***         $***   

Apr-2016

     $***         $***   

Payment Percentages

 

Chris Von Huben

     84.0606 % 

Frank Sansone

     5.3131 % 

Dan Rafferty

     5.3131 % 

PXM Design Inc

     5.3131 % 

 

16



--------------------------------------------------------------------------------

Exhibit B

Promissory Note



--------------------------------------------------------------------------------

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

PROMISSORY NOTE

 

$2,475,000.00     San Diego, California     February 27, 2014

FOR VALUE RECEIVED AND DEBT ACKNOWLEDGED, Mad Catz, Inc., a Delaware
corporation, and Mad Catz Interactive, Inc., a corporation organized under the
Business Corporation Law of Canada, and its affiliated and subsidiary companies
on the one hand (collectively referred to as the “Makers”) promises to jointly
and severally pay to the former Stockholders of Tritton Technologies, Inc., or
their successor or assigns (collectively referred to as “Holder”), according to
the schedule set forth on Exhibit A to this promissory note (this “Note”) the
sum of Two Million Four Hundred and Seventy-Five Thousand Dollars
($2,475,000.00).

1. Payments. The payments shall be made according to the schedule set forth on
Exhibit A. Payments will be due and payable in lawful money of the United States
of America. Each payment will be made to each Holder in accordance with the
percentages set forth on Exhibit A.

2. Acceleration. Subject to the provisions of Sections 3 and 4 below, if a
default occurs in the performance of any of the agreements in this note, the
entire principal sum will at once become due and payable, without notice, at the
option of the Holder of this Note. Failure to exercise such option will not
constitute a waiver of the right to exercise it in the event of any subsequent
default.

3. Limitation on Payments. Notwithstanding anything to the contrary set forth in
this Note, this Note shall not accelerate and no violation or default under this
Note shall occur or exists for failure to make any payment hereunder if the
reason the payment is not made on the appointed date or thereafter is because
Makers cannot make such payment because of any default of the banking covenants
or because the making of such payment would cause Makers to be in default or
otherwise violate the banking covenants, in each case, under (a) that certain
Fourth Amended and Restated Loan Agreement dated August 1, 2012 (as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Loan Agreement”) between Wells Fargo Capital Finance, LLC (“Wells
Fargo”), Mad Catz, Inc. (the “Borrower”) and the Obligors party thereto or
(b) that certain Consent and Waiver Agreement dated May 28, 2010 (as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Consent Agreement”) between Wells Fargo, the Borrower and the
Obligors party thereto. Even though no acceleration is permitted and no breach
or default hereunder shall occur as a result of failure to make a payment for
the reasons provided above, Makers will (1) pay simple interest in the amount of
5% per annum on the amount of any payment that is not made in the amount or on
the date specified on Exhibit A from the date such payment was supposed to have
been made and continuing until the day such payment is actually made and
(2) provide Holder with documents sufficient to reasonably demonstrate that
making such payment will cause Makers to violate the covenants and obligations
under the Loan Agreement and/or the Consent Agreement.

4. Cure. Before acceleration hereunder, Makers shall have the right to cure any
default in payment hereunder for a period of thirty (30) days following written
notice by Holder to Makers; provided, however, if any payment is not made due to
the limitations on payment described in Section 3 above, then Makers shall have
the right to cure such default for a period of five (5) business days

 

1



--------------------------------------------------------------------------------

following the date that such limitations no longer exist. Makers will use
commercially reasonable efforts to cure any violation of such banking covenants.

5. Interest. This Note shall not bear interest

6. Attorneys’ Fees. Makers agree to pay the following costs, expenses, and
attorney’s fees paid or incurred by the Holder of this note, or adjudged by a
Court if Makers fail to make the payments and such payment is not excused by the
provisions set forth in Section 3 above: (1) reasonable costs of collection,
reasonable costs, expenses, and attorneys’ fees paid or incurred in connection
with the collection or enforcement of this Note, whether or not suit is filed;
and (2) costs of such sum as the Court may adjudge as attorneys’ fees in an
action to enforce payment of this Note or any part of it.

6. Prepayment. Makers shall have the right at any time to prepay any amount
owing, in whole or in part.

7. Default; Right to Accelerate Payment. Subject to the provisions set forth in
Sections 3 above, Makers shall be in default of this Note and this Note shall
become due and payable in the amount of the principal sum then unpaid and all
other amounts owing in connection with this Note and/or the Settlement Agreement
of even date herewith by and between Makers and Holder, at the option of the
Holder, without notice or demand, upon the occurrence or following of any of the
following:

 

  (a) If Makers fail to pay timely any of the monies due and owing under this
Note on the date the sum becomes due and payable or within thirty (30) days
thereafter; or

 

  (b) If Mad Catz Interactive, Inc. or Mad Catz, Inc. files for bankruptcy or
executes an assignment for the benefit of creditors.

8. Notice. All notices under this note shall be in writing and shall be
delivered by personal service, facsimile transmission, or by certified or
registered mail, postage prepaid, return receipt requested, to the parties. Any
written notice to any of the parties required or permitted hereunder shall be
deemed to have been duly given on the date of service if served personally or if
served by facsimile transmission (with confirmation of receipt), or seventy-two
(72) hours after the mailing. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given as
provided hereunder shall be deemed to be receipt of the notice, demand or
request sent. Notices to the parties shall be addressed as follows:

 

Makers:    Name    Mad Catz Inc.    Address    7480 Mission Valley Rd., Ste. 101
      San Diego, CA 92108       Attn: President    Facsimile    (619) 683-9839
Holder:    Name    Chris Von Huben    Address    6928 Corte Langosta      
Carlsbad, California 92009

9. Assignment. This Note may not be assigned by either party without the written
consent of the other party.

 

2



--------------------------------------------------------------------------------

10. Governing Law. The validity, interpretation, and performance of this note
shall be governed by and in accordance with the laws of the State of California.

11. Amendments. The provisions of this Note may not be amended or modified,
unless agreed to, in writing, signed by Makers and the Holder making specific
reference to the Note.

12. Severability. If any provision of this Note is found to be invalid or
unenforceable, all other provisions shall nonetheless remain in full force and
effect to the maximum extent permitted by law.

 

Makers: Mad Catz Inc., a Delaware Corporation By:  

 /s/ Darren Richardson

  Name Its:  

President and CEO

  Title Mad Catz Interactive Inc., a Canadian Business Corporation By:  

 /s/ Darren Richardson

  Name Its:  

President and CEO

  Title

 

3



--------------------------------------------------------------------------------

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

Exhibit A

Fixed Payment Schedule

 

     Month      Cumulative  

February 2014

     —           —     

March 2014

     —           —     

Apr-2014

     —           —     

May-2014

     $***         $***   

Jun-2014

     $***         $***   

Jul-2014

     $***         $***   

Aug-2014

     $***         $***   

Sep-2014

     $***         $***   

Oct-2014

     $***         $***   

Nov-2014

     $***         $***   

Dec-2014

     $***         $***   

Jan-2015

     $***         $***   

Feb-2015

     $***         $***   

Mar-2015

     $***         $***   

Apr-2015

     $***         $***   

May-2015

     $***         $***   

Jun-2015

     $***         $***   

Jul-2015

     $***         $***   

Aug-2015

     $***         $***   

Sep-2015

     $***         $***   

Oct-2015

     $***         $***   

Nov-2015

     $***         $***   

Dec-2015

     $***         $***   

Jan-2016

     $***         $***   

Feb-2016

     $***         $***   

Mar-2016

     $***         $***   

Apr-2016

     $***         $***   

Payment Percentages

 

Chris Von Huben

     84.0606 % 

Frank Sansone

     5.3131 % 

Dan Rafferty

     5.3131 % 

PXM Design Inc

     5.3131 % 

 

4